Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 1 of 13 PageID #: 208



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                    CRIMINAL ACTION NO. 12-184-01

 VERSUS                                      JUDGE ELIZABETH E. FOOTE

 EMERY WEYLAND GRAHAM


                                MEMORANDUM RULING

        Before the Court is an emergency motion for release to supervised release or home

  confinement pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant, Emery

  Weyland Graham (“Graham”). Record Document 40. The Government opposes Graham’s

  motion. Record Document 43. For the following reasons, Graham’s motion is denied.

  I.    Background

        In 2011, Graham began sending sexually explicit text messages to a minor whom

  he believed to be a thirteen-year-old girl.    After the victim’s mother discovered the

  messages, she told Graham to stop contacting the victim and informed law enforcement.

  Undercover officers (acting as the minor victim) then contacted Graham.       He again

  engaged in a sexually graphic conversation, sent pornography, requested sexually graphic

  pictures of the minor, and asked for the minor’s phone number so that he could call her.

  Graham called the phone number and spoke to a female undercover officer, instructing

  her how to masturbate while he masturbated.

        Graham was arrested and has remained in custody since October 2011. In July

  2012, he was named in a ten-count indictment in the Western District of Louisiana.
                                             1
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 2 of 13 PageID #: 209



  Graham entered a guilty plea to one count of attempting to use a child to produce a visual

  depiction, and on June 19, 2013, was sentenced to 188 months’ imprisonment and ten

  years of supervised release. He is currently housed at the Federal Correctional Institution

  in Seagoville, Texas (“FCI Seagoville”). Graham’s projected release date is February 9,

  2025.

          Due to COVID-19, Graham seeks a modification of his term of imprisonment to

  allow him to be released on supervised release or home confinement, pursuant to 18

  U.S.C. § 3582(c). The World Health Organization and the Centers for Disease Control

  and Prevention (“CDC”) have declared a global pandemic related to the spread of the

  COVID-19 virus, a strand of the novel coronavirus. The CDC has advised that persons

  over the age of sixty-five and those with certain underlying medical conditions are

  considered high risk and are particularly susceptible to contracting the virus. In light of

  this pandemic, the President of the United States has declared a national emergency and

  many governors have declared public health emergencies.          The CDC and all health

  authorities have strenuously recommended social distancing as a means of limiting

  community spread of the virus. On a federal level, the President has advised against any

  gatherings of groups larger than ten people, and that is only when absolutely necessary.

          The prison population is particularly at risk due to the conditions of confinement,

  the close contact of inmates, and the inability to maintain social distancing. Responding

  to this concern, Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security

  Act (the “CARES Act”) “expand[s] the cohort of inmates who can be considered for home


                                               2
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 3 of 13 PageID #: 210



  release.” Pursuant to that provision of the CARES Act, United States Attorney General

  William Barr issued an April 3, 2020, memorandum instructing the BOP to maximize

  transfer to home confinement of “all appropriate inmates held at FCI Oakdale, FCI

  Danbury, FCI Elkton, and similarly situated BOP facilities where COVID-19 is materially

  affecting operations.” See Memorandum from Attorney General William Barr to Director

  of Bureau of Prisons, The Increasing Use of Home Confinement at Institutions Most

  Affected by COVID-19 (April 3, 2020), https://www.justice.gov/coronavirus (last visited

  4/13/2020). The April 3 memo urged the BOP to undertake its review urgently and assess

  inmates with high risk factors for COVID-19 who would be appropriate candidates for

  release. If they are deemed good candidates, the Attorney General instructed the BOP

  to immediately process the respective inmates and to immediately transfer those inmates

  to their homes, after a fourteen-day quarantine. The BOP responded to confirm the

  urgency of the situation and announced that it is reviewing all inmates who satisfy the

  Attorney General’s criteria for release. It has committed additional resources to complete

  this task as quickly as possible.

         In this case, Graham is fifty years old and allegedly suffers from severe asthma

  and high blood pressure. He submits that he is considered high risk for becoming severely

  ill from COVID-19. Graham did not provide any information on his living conditions at

  FCI Seagoville, that is, whether he is in a small cell or a large dormitory with other

  inmates. He also provided no information on the overall health conditions and infection

  rate at FCI Seagoville. Nonetheless, Graham argues that his medical conditions and the


                                              3
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 4 of 13 PageID #: 211



  COVID-19 pandemic within a prison setting constitute extraordinary and compelling

  reasons to warrant his release from BOP.

        In response, the United States argues that Graham is not entitled to the relief

  requested because he has failed to demonstrate the necessary extraordinary and

  compelling reasons required by the compassionate release statute.        Further, even if

  Graham has presented “extraordinary and compelling reasons,” he has failed to

  demonstrate “that the BOP is incapable of managing the situation so that release is

  warranted.” Record Document 43 at 13.

  II.   Law and Analysis.

        A.     Exhaustion of Remedies

        Graham has filed his motion for a sentence modification under the First Step Act

  of 2018.   He asks the Court to grant him compassionate release per 18 U.S.C. §

  3582(c)(1)(A)(i).1 This allows for the modification of a term of imprisonment upon a




  1 It is important to distinguish between the CARES Act, on the one hand, and § 3582 as
  amended by the First Step Act on the other. The CARES Act was the federal
  government’s comprehensive response to the COVID-19 crisis and certain provisions
  addressed the release of eligible inmates in the prison population. The CARES Act
  expanded the BOP’s authority under 18 U.S.C. § 3624(c)(2) to release prisoners from
  custody to home confinement.
  Section 3624(c)(2) authorizes the BOP to “place a prisoner in home confinement for the
  shorter of 10 percent of the term of imprisonment of that prisoner or 6 months. The
  Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk levels
  and lower needs on home confinement for the maximum amount of time permitted
  under this paragraph.” 18 U.S.C. § 3624(c)(2). The CARES Act, in turn, provides that if
  the Attorney General finds that emergency conditions will materially affect the
  functioning of the BOP, as he did on April 3, 2020, the BOP Director may increase the
                                               4
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 5 of 13 PageID #: 212



  finding that certain extraordinary and compelling reasons warrant a reduction in an

  inmate’s sentence. As amended by the First Step Act in December of 2018, the

  compassionate release provision provides:

        (c) Modification of an Imposed Term of Imprisonment.—The court may not
        modify a term of imprisonment once it has been imposed except that—

               (1) in any case—
                             (A) the court, upon motion of the Director of the
                             Bureau of Prisons, or upon motion of the defendant
                             after the defendant has fully exhausted all
                             administrative rights to appeal a failure of the Bureau
                             of Prisons to bring a motion on the defendant’s behalf
                             or the lapse of 30 days from the receipt of such a
                             request by the warden of the defendant’s facility,
                             whichever is earlier, may reduce the term of
                             imprisonment (and may impose a term of probation or
                             supervised release with or without conditions that does
                             not exceed the unserved portion of the original term of
                             imprisonment), after considering the factors set forth
                             in section 3553(a) to the extent that they are
                             applicable, if it finds that—

                                    (i) extraordinary and compelling        reasons
                                    warrant such a reduction . . .



  maximum amount of time that a prisoner may spend in home confinement. Thus,
  home confinement determinations rest with the BOP.
  In this case, Graham seeks judicial relief under 18 U.S.C. § 3582, which permits the
  district courts to reduce a prisoner’s term of imprisonment under certain circumstances.
  Thus, the statute applicable to the Court’s analysis here is § 3582, not the CARES Act
  and its expansion of § 3624(c)(2). To the extent that Graham seeks release to home
  confinement under § 3624(c)(2) and the CARES Act, the motion is dismissed for lack of
  jurisdiction. See United States v. Gentry, No. CR 5:03-50033-05, 2020 WL 2131001, at
  *5 (W.D. La. May 5, 2020) (compiling cases holding that federal district courts lack
  jurisdiction over requests for release to home confinement under the CARES Act
  because that decision is reserved to the BOP).

                                              5
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 6 of 13 PageID #: 213




                                      and that such a reduction is consistent with
                                      applicable policy statements issued by the
                                      Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A).

         Although sentence reductions under § 3582 historically could be ordered only upon

  a motion by the Director of the BOP, the First Step Act of 2018 amended the statute to

  allow prisoners to petition the district courts as set forth above. However, as the statute

  makes plain, prior to filing a motion for release in the district court, a prisoner must first

  exhaust his administrative remedies either by fully exhausting administrative appeals of

  the BOP's decision not to file a motion for compassionate release on his behalf, or by

  filing the motion with the court after a lapse of thirty days from the date of the warden’s

  receipt of his request for release, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The

  administrative-exhaustion provision is set out in mandatory terms—the district court can

  modify a sentence only after the defendant has exhausted administrative remedies.

         Here, Graham filed a request for compassionate release with the warden on March

  26, 2020 and the warden denied the request on April 10, 2020. Record Documents 43-

  1 and 43-2. Graham did not appeal this denial, and thus has not fully exhausted his

  administrative remedies. See Record Document 43-2; 28 C.F.R. §§ 542, 571.63. However,

  Graham did wait thirty days after filing his initial request before initiating the present

  motion. According to the United States, this means that the Court has authority over

  Graham’s motion because he has satisfied the thirty-day lapse provision of 18 U.S.C. §

  3852(c)(1)(A). Record Document 43 at 5.
                                                6
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 7 of 13 PageID #: 214



         The Court notes that the Government’s position is not the only interpretation of §

  3852’s exhaustion requirement. Other district courts faced with the question of whether

  an inmate who requests compassionate release from the facility warden and receives a

  denial within thirty days must then fully exhaust administrative remedies before filing a

  motion for compassionate release in federal court have reached differing conclusions.

  Compare, e.g., United States v. Mazur, No. CR 18-68, 2020 WL 2113613, at *2–3 (E.D.

  La. May 4, 2020) (finding § 3852 is satisfied when the defendant filed his motion more

  than thirty days after his initial request to the warden for compassionate release even

  though the warden responded within thirty days and the defendant did not appeal that

  decision) with United States v. Seng, No. S5 15-CR-706 (VSB), 2020 WL 2301202, at *4

  (S.D.N.Y. May 8, 2020) (concluding that § 3582(c)(1)(A)’s thirty-day lapse provision is

  only applicable if the BOP fails to respond to an inmate’s request for compassionate

  release within thirty days).

         This Court concurs with the Government’s interpretation and the interpretation

  adopted by the Eastern District of Louisiana in United States v. Mazur.          Section

  3852(c)(1)(A) states that an inmate must either exhaust his administrative remedies or

  wait for a lapse of thirty days from the time he files his request with the warden,

  “whichever is earlier.” The statute does not state that BOP must not act on inmate’s

  request during the thirty-day waiting period to satisfy the thirty-day lapse provision.

  Therefore, a plain reading of the statute leads the Court to conclude that an inmate

  satisfies the statutory requirement by either exhausting his administrative remedies or

  waiting thirty days after filing a request with the BOP before filing a motion with the
                                              7
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 8 of 13 PageID #: 215



  sentencing court, regardless of whether the BOP responds to the inmate’s request within

  thirty days. Thus, Graham satisfied the requirements of § 3852(c)(1)(A) by waiting thirty

  days after filing his request with the warden and the Court will address the merits of his

  motion.

         B.      Extraordinary and Compelling Reasons

         Graham’s motion for compassionate release must be denied because he has failed

  to demonstrate extraordinary and compelling reasons to warrant his release. Section

  3582(c)(1)(A) would permit a reduction in Graham’s term of imprisonment, subject to

  consideration of the § 3553(a) factors, if he had exhausted his remedies and the Court

  determined that extraordinary and compelling reasons warranted a reduction.           The

  reduction must be “consistent with applicable policy statements issued by the Sentencing

  Commission.”     § 3582(c)(1)(A).   28 U.S.C. § 994(t) provides: “The Commission, in

  promulgating general policy statements regarding the sentencing modification provisions

  in section 3582(c)(1)(A) of title 18, shall describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be

  applied and a list of specific examples.”

         Turning to the Guidelines, U.S.S.G. § 1B1.13, Reduction in Term of Imprisonment

  Under 18 U.S.C. § 3582(c)(1)(A), explains that a reduction is authorized when the court

  determines that extraordinary and compelling reasons exist and the defendant is not a

  danger to the safety of any other person or the community. Under § 1B1.13 Application

  Note 1, the following are deemed extraordinary and compelling reasons: (1) defendant’s


                                              8
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 9 of 13 PageID #: 216



  medical condition;2 (2) defendant’s age;3 (3) family circumstances;4 or (4) other reasons.

  U.S.S.G. § 1B1.13, Cmt. n.1.       “Other reasons” is a catchall category defined as

  “extraordinary and compelling reasons other than, or in combination with” medical

  condition, age, or family circumstances as “determined by the Director of the Bureau of

  Prisons.” U.S.S.G. § 1B1.13, Cmt. n.1(D).

        The Court finds that Graham has failed to present evidence of extraordinary and

  compelling reasons to modify his prison sentence. Graham is not terminally ill; is not

  suffering from a serious physical or medical condition; is not suffering from a serious

  functional or cognitive impairment; is not experiencing deteriorating physical or mental

  health because of the aging process; has not served seventy-five percent of his sentence;

  and is not experiencing dire family circumstances. Graham must therefore rely on the

  catchall provision which requires proof of extraordinary and compelling circumstances,

  but he has failed to make a sufficient showing to garner the requested relief.




  2 The defendant must be suffering from a terminal illness, or (1) a serious physical or
  medical condition, (2) a serious functional or cognitive impairment, or (3) deteriorating
  physical or mental health because of the aging process, which substantially diminishes
  the defendant’s ability to provide self-care in the prison environment and from which
  the defendant is not expected to recover. U.S.S.G. § 1B1.13, Cmt. n.1(A).
  3 Defendant is at least sixty-five years old, is experiencing a serious deterioration in

  physical or mental health because of the aging process, and has served at least 10
  years or seventy-five percent of his term of imprisonment, whichever is less. U.S.S.G. §
  1B1.13, Cmt. n.1(B).
  4 Family circumstances require the death or incapacitation of the caregiver of the

  defendant’s minor child or children or the incapacitation of the defendant’s spouse or
  registered partner where the defendant is the only available caregiver for him or her.
  U.S.S.G. § 1B1.13, Cmt. n.1(C).
                                                 9
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 10 of 13 PageID #: 217



         A review of a motion for release based on COVID-19 is highly fact-intensive and

  dependent on the specific conditions of confinement and medical circumstances faced by

  the defendant. While Graham does not rely solely on generalizations to support his

  argument, a prisoner cannot satisfy his burden of proof by simply citing to nationwide

  COVID-19 statistics, asserting generalized statements on conditions of confinement

  within the BOP, or making sweeping allegations about a prison’s ability or lack thereof to

  contain an outbreak. The Court stresses that the rampant spread of the coronavirus and

  the conditions of confinement in jail, alone, are not sufficient grounds to justify a finding

  of extraordinary and compelling circumstances.          Rather, those circumstances are

  applicable to all inmates who are currently imprisoned and hence are not unique to any

  one person. The Court cannot release every prisoner at risk of contracting COVID-19

  because the Court would then be obligated to release every prisoner.5

         In support of his claim of extraordinary and compelling circumstances, Graham

  argues that his medical conditions—severe asthma for which he is prescribed an



  5 The only appellate court to have addressed this issue concurs with this Court’s
  conclusions. In Raia, despite acknowledging that COVID-19 presents a considerable
  threat to the health of federal inmates, the Third Circuit nonetheless explained that “the
  mere existence of COVID-19 in society and the possibility that it may spread to a particular
  prison alone cannot independently justify compassionate release, especially considering
  BOP’s statutory role, and its extensive professional efforts to curtail the virus’s spread.”
  United States v. Raia, 954 F.3d 594, 597. The Third Circuit added that the “BOP’s shared
  desire for a safe and healthy prison environment” and “the Attorney General’s directive
  that [the] BOP ‘prioritize the use of [its] various statutory authorities to grant home
  confinement for inmates seeking transfer in connection with the ongoing COVID-19
  pandemic’ ” only highlighted the BOP’s seriousness in handling the present crisis and the
  value of requiring inmates to first exhaust administrative remedies. Id.

                                               10
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 11 of 13 PageID #: 218



  emergency inhaler and high blood pressure—qualify him as a “high-risk” and “vulnerable”

  individual for serious complications from the coronavirus. Record Document 40 at 6. He

  asserts that “the prison environment has no ability to practice social distancing” and

  increases his risk. Id.

         Graham is correct that under CDC guidelines, individuals with moderate to severe

  asthma are considered to be at higher risk of serious complication from COVID-19. See

  Ctr. for Disease Control and Prevention, People Who Are at Higher Risk for Severe Illness,

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

  risk.html (last visited May 13, 2020). However, Graham has not provided sufficient details

  for the Court to determine the seriousness of his asthma and hypertension or the effects

  these conditions may have on his cardiac health.       The only medical documentation

  presented for the Court to review is a list of Graham’s current medications and records

  from a February 2020 visit to the FCI’s Chronic Care Clinic where Graham reported that

  “[h]e rarely has to use his inhalers.” Record Documents 40-2 and 43-3. At the visit, the

  doctor renewed Graham’s prescriptions for his current asthma and hypertension

  treatment. Record Document 43-3. These records do not provide the necessary medical

  information and specificity needed to adequately evaluate the severity of Graham’s

  asthma or hypertension, how his hypertension makes him more susceptible to COVID-

  19, or any way in which the BOP’s treatment of these conditions is inadequate.

         The fact that Graham is housed at FCI Seagoville further supports a denial of his

  motion.   At this time, there has only been one reported case of COVID-19 at FCI


                                             11
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 12 of 13 PageID #: 219



  Seagoville. And, if an outbreak were to occur, Graham has not shown that FCI Seagoville

  would be unable to manage it or that the institution’s medical personnel would be unable

  to adequately treat him.     United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL

  1557397, at *5 (M.D. La. Apr. 1, 2020) (denial of compassionate release is warranted

  when the defendant failed to establish that there are extraordinary and compelling

  circumstances and the defendant failed to provide evidence that the BOP is unable to

  adequately protect inmates). General concerns about the spread of COVID-19 or the

  mere fear of contracting an illness in prison are insufficient grounds to establish the

  extraordinary and compelling reasons necessary to reduce a sentence. Clark, 2020 WL

  1557397 at *4.

         In sum, Graham has failed to satisfy his burden of showing the necessary

  circumstances, or a combination of circumstances, that would warrant relief under the

  compassionate release statute.     Although the Court does not wish to minimize the

  significance of this outbreak or the risks that face those within the prison population, the

  Court does not have carte blanche to release whomever it chooses. Instead, it is up to

  each defendant to demonstrate how his release is appropriate under the statutory

  framework to which the Court must adhere. Unfortunately for Graham, he has not done

  so.

         Accordingly, Graham’s motion for release [Record Document 40] is DENIED

  WITHOUT PREJUDICE.




                                              12
Case 6:12-cr-00184-EEF-CMH Document 44 Filed 06/08/20 Page 13 of 13 PageID #: 220



         THUS DONE AND SIGNED this _8th_____ day of June, 2020.




                                    ELIZABETH E. FOOTE
                                    UNITED STATES DISTRICT JUDGE




                                       13
